Citation Nr: 0627259	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-15 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to separate 10 percent ratings for each ear for 
service-connected tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 





INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1999.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska.  

The Board notes that the RO initially characterized the claim 
for separate 10 percent ratings for each ear for service-
connected tinnitus as a claim for revision of the September 
2000 rating on the basis of clear and unmistakable error.  
The RO found that there was no clear and unmistakable error 
in the September 2000 rating decision and the 10 percent 
rating for tinnitus was continued; however, in the statement 
of the case, the RO recharacterized the issue as entitlement 
to separate 10 percent ratings for each ear for tinnitus.  
The Board finds that the issue on appeal should be 
characterized as entitlement to separate 10 percent 
evaluations for tinnitus in each ear.  It is clear from the 
February 2003 claim that the veteran and her representative 
argued for separate ratings for tinnitus in each ear.  They 
did not assert that there was clear and unmistakable error in 
the September 2000 rating decision.  The veteran will not be 
prejudiced if the Board considers the issue of entitlement to 
separate 10 percent ratings for tinnitus in each ear at this 
time because the agency of original jurisdiction has already 
addressed this issue in the statement of the case.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  



FINDING OF FACT

Tinnitus is assigned a 10 percent rating, the maximum rating 
authorized under Diagnostic Code 6260.




CONCLUSION OF LAW

There is no legal basis for the assignment of separate 10 
percent evaluations for "bilateral" tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2002); 38 C.F.R. §§ 4.1-4.16, 4.87, Diagnostic Code 6260 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The Court has held that the VCAA is not applicable 
to matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

As set forth in more detail below, the veteran's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Neither the veteran nor her representative 
has argued otherwise.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Analysis

A review of the record indicates that in a September 2000, 
rating decision, the RO granted service connection for 
tinnitus, and a 10 percent rating was assigned under 
Diagnostic Code 6260 from February 1, 1999.  The RO indicated 
that the evidence showed that the tinnitus occurred several 
times a day and was bilateral.  

In February 2003, the veteran's representative, on behalf of 
the veteran, submitted a claim for separate 10 percent 
ratings for each ear for tinnitus.  In a rating decision 
issued in July 2003, the RO denied the claim, noting that VA 
regulation does not specifically provide for separate 
evaluations for tinnitus in each ear but instead states that 
a maximum 10 percent rating be assigned for recurrent 
tinnitus.  The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  As set forth above, VA appealed this 
decision to the Federal Circuit.  In Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limit a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  

In light of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes a schedular rating in excess of a single 10 percent 
rating for tinnitus.  As the current version of Diagnostic 
Code 6260 explicitly prohibits a schedular rating in excess 
of 10 percent for tinnitus whether perceived in one ear or 
both, the claim for a schedular rating in excess of 10 
percent for tinnitus, including based on assignment of 
separate 10 percent ratings for each ear, must be denied as 
lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Entitlement to separate 10 percent ratings for "bilateral" 
tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


